                 Case 6:18-cv-01180-JWB Document 70 Filed 01/13/20 Page 1 of 3 Fll,.f:U
                                                                                              U.S. District Court
                                                                                               Dis1rid of Kansas
t-


                                                                                             JAN 1 3 2020
                                                                                      .C l e ~ ~ u r t
                              IN THE UNITED STATES DISTRICT COURT                      By _._.r...;.,.;;;;=- puty Clerk
                                      DISTRICT OF KANSAS

      CINDY LOUTHAN, Ed. D. ,                         ]
                                                      ]
                                     Plaintiff,       ]
                                                      ]
             -vs-                                     ]       Case No. 6:18-CV-01180
                                                      ]
     NEWMAN UNIVERSITY, INC. ,                        ]
                                                      ]
                                     Defendant.       ]


                                                  VERDICT

            We, the jury, present the following answers to the questions submitted by the court:

                            Sex Discrimination - Performance Improvement Plan

            1.      Do you find from a preponderance of the evidence that plaintiff Cindy Louthan,

     Ed. D. suffered a tangible employment action as a result of defendant Newman University, Inc. ' s

     decision to place her on a performance improvement plan?

            Ye1      No_

                     •   If you answered "Yes" to Question No. 1, proceed to Question No. 2.

                     •   If you answered "No" to Question No . 1, then proceed to Question No. 3.

            2.      Do you find from a preponderance of the evidence that plaintiffs sex was a

     motivating factor that prompted defendant Newman University, Inc. , to place plaintiff on a

     performance improvement plan?

            Yes_No' t

                     •   Proceed to Question No. 3.
             Case 6:18-cv-01180-JWB Document 70 Filed 01/13/20 Page 2 of 3




                       Sex Discrimination - Nonrenewal of Annual Contract

        3.      Do you find from a preponderance of the evidence that plaintiffs sex was a

motivating factor that prompted defendant Newman University, Inc. not to renew plaintiffs annual

employment contract?

        Yes _ No' t

                •   Proceed to Question No. 4.

                           Retaliation - Nonrenewal of Annual Contract

        4.      Do you find from a preponderance of the evidence that Newman University, Inc.

would have renewed plaintiffs annual employment contract but for plaintiffs opposition to

unlawful employment practices?

        Ye~     No _

                •   If you answered "No" to Question Nos. 1 or 2, and Question No. 3, and

                    Question No. 4, then proceed to Question No. 8.

                •   If you answered "Yes" to Question Nos. 1 and 2, or Question No. 3, or Question

                    No. 4, proceed to Question No. 5.

                                             Damages

        5.      Do you find from a preponderance of the evidence that plaintiff Cindy Louthan,

Ed.D., should be awarded damages to compensate for a net loss of wages and benefits to the date

of trial?

        Yes' tNo _

        If your answer is "Yes," in what amount? $      %      ,to6 ll 60 .




                                                 2
                      Case 6:18-cv-01180-JWB Document 70 Filed 01/13/20 Page 3 of 3
r   • •   ,,




                 6.      Do you find from a preponderance of the evidence that plaintiff Cindy Louthan,

          Ed. D. should be awarded compensatory damages for her losses?

                 Yes2(No_

                 If your answer is "Yes," in what amount?     4i" 5"D) CDO
                 If your answer is "No," enter $1 as nominal damages.

                 $      s:,, ge>t) ,00


                 7.      Do you find from a preponderance of the evidence that plaintiff Cindy Louthan,

          Ed. D. should be awarded punitive damages to punish defendant for its unlawful conduct?

                 Yes't. No_

                 If your answer is "Yes," in what amount? $   '1 /J-51COO. DO
                 8.      Agreement on each of the above questions was unanimous?

                 Yes' £ No_




                                                        3
